By Judge J. Howe Brown
The Motion for Reconsideration and to Dismiss is denied without the necessity for oral argument. It is the practice of this Court to issue summons on a Rule to Show Cause upon affidavit or ex parte evidence without notice. The Rule simply puts the matter at issue, as does the filing of a Motion for Judgment. Notice to the opposing party always is given thereafter by service of process and opportunity to be heard. The petition for a rule brings to the Court’s attention that there may have been a violation of an Order of the Court but does not result in any finding by the Court until a further hearing. Such an initiation of process does not require advance notice, any more than one must advise an opponent before filing a Motion for Judgment. Mr. Alward was given notice of the alleged violation, and an opportunity to be heard, when the Rule was served. No prior or further notice is required by our Rules or by due process.